Exhibit 99.1 DHT Holdings, Inc. reports second quarter 2013 results HAMILTON, BERMUDA, August 6, 2013 – DHT Holdings, Inc. (NYSE:DHT) (“DHT” or the “Company”) today announced: Financial and operational highlights: USD mill. (except per share) Q2 2013 Q1 2013 Q4 2012 Q3 2012 Net Revenue EBITDA* Adjusted Net Income** Adjusted EPS** Interest bearing debt Cash Dividend*** Fleet (dwt) Spot days**** 59.0% 61.6% 46.3% 41% 31% 13% Unscheduled off hire**** 0.25% 1.32% 0.06% 0.32% 0.19% 0.27% Scheduled off hire**** 2.2% 0 0 0 0.88% 1.90% *adjusted for impairment charges of $56 million in 2011, $92.5 million in Q3 2012 and $8.0 million in Q4 2012. ** adjusted for loss on sale of vessels in Q2 2012, Q1 2013 and Q2 2013, non-cash impairment charge in 2011, Q3 2012 and Q4 2012 and non-cash swap related items. EPS is calculated assuming all preferred shares issued on May 3, 2012 have been exchanged for common stock and applying the 12:1 reverse stock split which was effective as of close of business on July 16, 2012 retrospectively. *** per common share. Historical dividend per share adjusted for 12:1 reverse split. **** as % of total operating days in period. The DHT Sophie had 17 days off hire during the second quarter 2013 in connection with its second special survey and docking. Highlights of the quarter: ● EBITDA for the quarter of $0.9 million and net loss for the quarter of $7.7 million ($0.50 per share) after adjusting for loss on sale of vessel of $0.1 million. ● As of June 30, 2013 the cash balance was $43.1 million, equal to $2.79 per share. The cash balance reflects the $25 million prepayment made in connection with the restructuring of the credit agreement with the Royal Bank of Scotland (“RBS”) during the quarter. Also, the cash balance was impacted by a $3.4 million increase in accounts receivable and a $2.6 million decrease in accounts payables during the quarter among others due to an increase in earned but not yet received freight revenues. ● The Company will pay a dividend of $0.02 per common share for the quarter payable on August 28, 2013 for shareholders of record as of August 19, 2013. When determining the dividend our Board has taken into account general business conditions and the continued weak tanker market. ● In April the Company amended its credit agreement with RBS whereby the minimum value covenant has been removed in its entirety and the margin has increased to 1.75%. Furthermore, the instalments scheduled to commence in 2016 have been changed from a fixed $9.1 million per quarter to a variable amount equal to DHT Maritime, Inc.’s free cash flow in the prior quarter – capped at $7.5 million per quarter. The next scheduled instalment would at the earliest take place in Q2 2016. As part of the amendment the Company made a prepayment of $25 million in April 2013. DHT Maritime’s financial obligations under the credit agreement with RBS are guaranteed by DHT Holdings.As a result of the amendment, a total of $1.4 million comprising unamortized fees on the original loan as well as fees and legal cost related to the amendment, have been charged to financial cost during the second quarter 2013. ● The VLCC DHT Regal was sold for $23 million and the vessel was delivered to the buyers on April 29, 2013.A loss of $0.6 million in connection with the sale was recorded in the first quarter 2013 and a further loss of $0.1 million was recorded in the second quarter. The net proceeds from the sale were used to reduce the outstanding debt under the RBS credit facility. ● The DHT Sophie completed its second special survey and docking during the second quarter and had a total of 17 days off hire. ● Subsequent to the end of the quarter the DHT Sophie and DHT Trader have been fixed on short term time charters for terms of 8-16 months and 6-12 months, respectively. Second Quarter 2013 Financials The Company reported net revenues (after subtracting voyage expenses) for the second quarter of 2013 of $10.3 million, compared to revenues of $23.2 million in the second quarter of 2012.The decline is due to a fleet reduction from 12 to 8 vessels and vessels coming off fixed rate charters. Vessel expenses for the quarter were $7.2 million, compared to $6.6 million in the second quarter of 2012. While the fleet has been reduced from the second quarter of 2012, the increase in vessel operating expenses is a result of the two suezmax vessels having been redelivered from their bareboat charters and are now operated by the Company. Depreciation and amortization, including depreciation of capitalized survey expenses, was $6.3 million for the quarter.Commencing with the third quarter 2012, the Company changed the estimated useful life for the calculation of depreciation from 25 years to 20 years. G&A for the quarter was $2.1 million and includes non-cash charges related to restricted share agreements for the Company’s management and board of directors. Net financial expenses were $2.3 million for the quarter and include a total of $1.4 million in unamortized fees on the original loan and fees and legal cost related to the amendment. The Company had a net loss for the quarter of $7.7 million.Net cash used for operating activities for the quarter was $6.4 million, which includes $6.0 million in changes in working capital. At the end of the quarter, our cash balance was $43.1 million. The cash balance was impacted by a $3.4 million increase in accounts receivable and a $2.6 million decrease in accounts payables during the quarter among others due to an increased in earned but not yet received freight revenues. As of June 30, 2013, we had 9,379,583 shares of common stock and 359,427 shares of preferred stock issued and outstanding, respectively.The preferred shares were mandatorily exchanged into common shares on July 1, 2013. On a fully exchanged basis, the Company now has a total of 15,490,607 outstanding common shares. The Company declared a cash dividend of $0.02 per common share for the second quarter payable on August 28, 2013 for shareholders of record as of August 19, 2013. When determining the dividend our Board has taken into account general business conditions and the continued weak tanker market. EARNINGS CONFERENCE CALL INFORMATION DHT will host a conference call at 8:00 a.m. EDT on Wednesday August 7, 2013, to discuss the results for the quarter.All shareholders and other interested parties are invited to join the conference call, which may be accessed by calling 1 within the United States, 23162787 within Norway and +44 20 3427 1900 for international callers. The passcode is “DHT”.A live webcast of the conference call will be available in the Investor Relations section on DHT’s website at http://www.dhtankers.com. An audio replay of the conference call will be available through August 14, 2013.To access the replay, dial 1 within the United States, 21000498 within Norway or +44 20 3427 0598 for international callers and enter 1810267# as the pass code. About DHT Holdings, Inc. DHT is an independent crude oil tanker company. Our fleet trades internationally and consists of crude oil tankers in the VLCC, Aframax and Suezmax segments. We operate out of Oslo, Norway, through our wholly owned management company. You shall recognize us by our business approach with an experienced organization with focus on first rate operations and customer service, quality ships built at quality shipyards, prudent capital structure with robust cash break even levels to accommodate staying power through the business cycles, a combination of market exposure and fixed income contracts for our fleet and a clean corporate structure maintaining a high level of integrity and good governance.For further information: www.dhtankers.com. Forward Looking Statements This press release contains assumptions, expectations, projections, intentions and beliefs about future events, in particular regarding daily charter rates, vessel utilization, the future number of newbuilding deliveries, oil prices and seasonal fluctuations in vessel supply and demand. When used in this document, words such as “believe,” “intend,” “anticipate,” “estimate,” “project,” “forecast,” “plan,” “potential,” “will,” “may,” “should” and “expect” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.These statements reflect the Company’s current views with respect to future events and are based on assumptions and subject to risks and uncertainties.Given these uncertainties, you should not place undue reliance on these forward-looking statements.These forward-looking statements represent the Company’s estimates and assumptions only as of the date of this press release and are not intended to give any assurance as to future results.For a detailed discussion of the risk factors that might cause future results to differ, please refer to the Company’s Annual Report on Form 20-F, filed with the Securities and Exchange Commission on April 29, 2013. The Company undertakes no obligation to publicly update or revise any forward-looking statements contained in this press release, whether as a result of new information, future events or otherwise, except as required by law.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this press release might not occur, and the Company’s actual results could differ materially from those anticipated in these forward-looking statements. CONTACT: Eirik Ubøe, CFO Phone: +1 and +47 E-mail: eu@dhtankers.com DHT HOLDINGS, INC. UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION ($ in thousands except per share amounts) ASSETS Note June 30, December 31, Current assets Unaudited Audited Cash and cash equivalents $ 43 084 71 303 Accounts receivable 8 16 460 13 874 Prepaid expenses Bunkers 3 407 3 616 Total current assets 63 177 89 278 Non-current assets Vessels 5 275 308 310 023 Other property, plant and equipment Total non-current assets 275 669 310 481 Total assets 338 846 399 759 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses 3 816 6 199 Derivative financial instruments 4 ‒ Current portion long term debt 4 ‒ 9 000 Deferred income 6 894 ‒ Deferred Shipping Revenues 1 083 Total current liabilities 11 793 16 125 Non-current liabilities Long term debt 4 155 960 202 637 Total non-current liabilities 155 960 202 637 Total liabilities 167 754 218 762 Stockholders’ equity Stock 98 95 Additional paid-in capital 386 157 386 159 Retained earnings/(deficit) (217 300
